DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-13, and 21-22 lack an inventive step under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0211421 to Self et al. (hereinafter "Self" in view of US Publication No. 2013/0287673 A1 to Wang et al. (hereinafter "Wang"), in further view of US Publication No. 2008/0138265 to Lackner et al. (hereinafter “Lackner”).
Regarding claim 1, Self discloses a method of sequestering CO2 from a gaseous source of CO2 (Abstract, ...Systems and methods for lowering levels of carbon dioxide and other atmospheric pollutants are provided...removing vast quantities of carbon dioxide...from gaseous waste streams and sequestering them...), the method comprising:
 a) contacting an aqueous capture liquid with a direct air capture (DAC) generated gaseous source of CO2 (paragraph [0056], ...an amount of CO2 may be removed or segregated from an environment, such as the earth's atmosphere...paragraph [0051], ...contacting the source of carbon dioxide with a water source...paragraph [0023], ...the source of water may be selected from group selected from fresh water...seawater...) (see instant specification, page 3 lines 6-7, ...capturing CO2 directly from the atmosphere, referred to as direct air capture (DAC)...page 9 lines 14-20, 
	b) combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate (paragraph [0054], ...reaction of elemental metal cations from group HA with the carbonate anion forms a metal carbonate precipitate...paragraph [0056],...the CO2 sequestered is in the form of a composition comprising carbonates, bicarbonates...such compositions may comprise a solution, a slurry comprising precipitation material, or precipitation material alone or in combination with one or more additional materials for use in or as a building material...); 


Self does not disclose wherein the aqueous capture liquid comprises an aqueous capture ammonia, producing an aqueous ammonium salt in step b, and regenerating aqueous capture ammonia from the aqueous ammonium salt. 
However, in a similar invention, Wang discloses a method for capturing CO2 from a gaseous source of CO2 (Abstract, ...A method for capturing carbon dioxide...paragraph [0021], ...in embodiments, the CO2 is from a waste stream, preferably a gas waste stream...), the method comprising contacting an aqueous capture liquid with the gaseous source of CO2 under conditions sufficient to produce an aqueous carbonate (paragraph [0055], ...Firstly, ammonia will be used to capture CO2 from a power plant's flue gas and produce ammonium bicarbonate...(ammonium carbonate is formed from the reaction of carbon dioxide with ammonia in water, which means it is an aqueous capture liquid and an aqueous carbonate)); and combining a cation source and the aqueous carbonate 
Wang further discloses wherein combining the cation source and the aqueous ammonium carbonate produces a CO2 sequestering carbonate and an aqueous ammonium salt (paragraph [0055), ...the ammonium bisulfate...is used to extract magnesium (mg) ions...the MG-rich solution produced from mineral dissolution is regulated to neutral pH by adding ammonia water...the solution is reacted with the intermediate production (ammonium bicarbonate) (Nh4HCO3)) from the CO2 capture step to 
Wang discloses wherein the method further comprises regenerating aqueous capture ammonia from the aqueous ammonium salt (paragraph [0055], ...the ammonium sulphate could be collected (e.g. by evaporation) and subsequently heated up to regenerate ammonia which goes back to the capture step and ammonium bisulphate which is reused in mineral dissolution...).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine these references and incorporate ammonia through routine experimentation because both references pertain to carbon dioxide capture/sequestration from a gaseous source of CO2 using an aqueous capture liquid to combine with the CO2 and produce aqueous carbonates that are precipitated using cations. By using the aqueous capture ammonia of Wang, the combination of Self and Wang would produce the aqueous ammonium salt.


Lackner discloses a similar invention with methods for sequestering carbon dioxide from a gaseous source of CO2 (Abstract, ... The present invention describes methods and systems for...sequestering...of carbon dioxide (CO2), particularly from the air...), the method comprising: contacting an aqueous capture liquid with a direct air capture generated gaseous source of CO2 under conditions sufficient to produce an aqueous carbonate (paragraph (0008], ...CO2 is removed directly from the atmosphere. This can be accomplished using wet scrubbing techniques...by contacting a sodium hydroxide solution with the atmosphere. The chemical absorption of CO2 produces a solution of sodium carbonate...); and combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate; to sequester CO2 from the gaseous source of CO2 (paragraph [0008)], ...which is then causticized using calcium hydroxide...the causticization process transfer the carbonate ion from the sodium to the calcium cation... The product of this reaction is an emulsion of precipitated calcite (calcium carbonate)) and further discloses wherein an alkalinity 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine these references and incorporate an alkalinity source because they all pertain to sequestration of CO2 from a gaseous source using an aqueous capture liquid to form a carbonate that is then precipitated using a cation source and the alkalinity source will help increase the capacity of the capture liquid for holding CO2, which means there is an alkalinity source present in the process.

Regarding claim 5, Self in view of Wang in view of Lackner disclose the method according to claim 1. Wang further discloses wherein 

Referring to claim 6, Wang teaches distillation and heating as taught in the rejection of claim 5. Lackner teaches that the presence of an 

Regarding claim 7, Self in view of Wang in view of Lackner disclose the method according to claim 6. Lackner further discloses wherein the alkalinity source is produced by dissolving a geomass (paragraph [0029], using limestone and dolomite as sources of alkalinity... limestone...is dissolved in the ocean) (see instant specification page 60 line 18, ...geomass fines, e.g., limestone...).

Regarding claim 8, Self in view of Wang in view of Lackner disclose the method according to claim 7, but do not explicitly disclose wherein the geomass comprises demolished, recycled or returned concrete. However, since Lackner discloses wherein the geomass comprises material that is used in concrete (paragraph [0029], using limestone and dolomite as sources of alkalinity ...limestone...is dissolved in the ocean)(see instant specification Page 28 lines 4-5, ...admixtures are composites added to concrete to provide it with desirable characteristics that are not obtainable with basic concrete mixtures...Page 28 lines 13-15, ...admixtures of interest include...nominally inert materials...Page 28 lines 18-19, ...Nominally inert 

Regarding claim 10, Self teaches the method according to claim 1, wherein the cation source comprises an alkaline earth metal cation (paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).

Regarding claim 11, Self teaches the method according to Claim 10, wherein the cation source is a source of divalent cations (paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).



Regarding claim 13, Self teaches the method according to Claim 12, wherein the divalent alkaline earth metal cations are selected from the group consisting of Ca2+ and Mg2+, and combinations thereof (paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).

Regarding claim 21, Self teaches the method in claim 1. Self also teaches producing a CO-2 gaseous product ([0088]-[0089] teaches the gas released from the power plant with this sequestration method  has a lower CO2 content than the gas supplied to the power plant. It also teaches that the concentration of CO2 in air can be decreased. This resulting gas containing CO2 is considered to be the gaseous product.).

2 gaseous product is purified ([0088]-[0089] teaches being able to decrease the concentration of CO2 in the supplied gas, which will read upon the limitation of the product being purified.).

Claim 9 lacks an inventive step under 35 U.S.C. 103 as being unpatentable over Self in view of Wang in view of Lackner, as discussed above in regard to claim 7, and further in view of Non-Patent Literature document entitled "Evaluation of a Microwave Oven System for the Dissolution of Geologic Samples" to LAMOTHE et al. (hereinafter "Lamothe").

Regarding claim 9, Self in view of Wang in view of Lackner disclose the method according to claim 7, but do not disclose wherein the dissolving of geomass comprises employing microwave energy. 
Lackner already discloses dissolving geomass (paragraph [0029], ...limestone...is dissolved in the ocean) 
Lamothe teaches on Page 1881 paragraph [0001], ....A total of 51 geologic reference materials, including rocks, stream sediments...were analyzed in evaluating a procedure for the rapid decomposition of geologic 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to incorporate into the method taught by Self in view of Wang in view of Lackner microwave energy for dissolving the geomass as taught by Lamothe because it provides rapid dissolution as well as high recovery of the individual elements of the material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-13 have been considered but are moot in light of the new grounds of rejection.

Applicant argues that the 102 rejection does not teach the amendments of claim 1. Page 8 of the remarks dated 01/25/2022 argues that the 1-2 rejection is not taught. 


Applicant argues in pages 8-12 that the rejection does not teach every element in claim 1. The new rejection incorporates all the subject matter of claim 1. Applicant argues that there is no source of alkalinity to regenerate ammonia and the best Lackner teaches is that a source of alkalinity can be used so more CO2 can be absorbed and therefore it is not teaching that the alkalinity source is used to regenerate ammonia.
Examiner argues that claim 1 merely states that the step is done in the presence of an alkalinity source, there is no method saying that an alkalinity source is what is allowing this to happen. Therefore since Lackner teaches that an alkalinity source can be used to help absorb more CO2, it would be obvious for processes to use this to help absorb more CO2. If the process uses this, then it would be present in the process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                               02/24/2022